DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Response to Amendments
Because the 2/10/2022 claim amendment is responsive, the previous 35 USC 112(b) rejections are withdrawn.
Status of Claims: Claims 6 and 10-15 are pending and subject to examination on the merits.

Response to Arguments
Applicant’s 2/10/2022 arguments with respect to claims 6 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record fails to teach certain limitations (e.g., wafer holder in contact with the sidewall of the chamber) (remarks at 6-7). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“vacuum sealing device” in claims 6 and 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“vacuum sealing device” is interpreted as requiring the structure(s) of a chamber (see fig. 1-5), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a gas source configured to generate gas” at line 10. It’s unclear what’s meant by the word “generate,” and the specification does not define this term. According to Merriam-Webster Dictionary, “generate” has several definitions, such as to produce something by a chemical process, or to originate, or to be the cause of. See “Generate,” Merriam-Webster.com Dictionary, available at https://www.merriam-webster.com/ dictionary/generate.
If “generate” in claim 6 means to produce the gas by some kind of chemical process or reaction, then such definition of “generate” is not supported by the specification. In particular, the specification fails to describe any chemical process or reaction for generating the gas and 
On the other hand, the specification discloses that the gas source injects or provides the gas (see para. 0030, “gas source 400 may inject gas”; para. 0035, “gas source 400 injects the gas”; para. 0038, “gas source 400 provides the gas”). Therefore, for examination purpose, it’s interpreted that the gas source provides the gas.
Claims 10-15 are rejected because they depend on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as unpatentable over KODAIRA (US PGPUB 20150318185), in view of IVANOV (US PGPUB 20040253375) and HSIEH (US PGPUB 20190371574).
Regarding claim 6, KODAIRA teaches a device (see apparatus in fig. 1; see annotated fig. 1 below).

    PNG
    media_image1.png
    581
    668
    media_image1.png
    Greyscale

KODAIRA’s device comprises: 
a chamber (treatment chamber 101, fig. 1, para. 0030) having a bottom, a top, and a sidewall extending from the bottom of the chamber to the top of the chamber (see annotated fig. 1 above); 
a wafer holder disposed in the chamber (substrate holder 110 inside treatment chamber 101, fig. 1, para. 0031), wherein the wafer holder has a wafer-mounting surface in parallel with a gravity direction (substrate holder 110 can mount the substrate vertically, see fig. 1; see also para. 0031, 0052, substrate holder can incline to any angle, including 90°, with respect to the ion beam, which can be horizontal); 
gas source (gas introduction unit 105, fig. 1, para. 0033) configured to generate gas (introducing gas, para. 0033); 
a vacuum sealing device connected between the gas source and the chamber (plasma generation chamber 102 connected between gas introduction unit 105 and treatment chamber 101, see fig. 1, para. 0032-34); 
an inductive coil wound around the vacuum sealing device (coil 106 disposed around chamber 102, fig. 1-2, para. 0033, 0041); and
a first exhaust pipe connected to the chamber (see fig. 1, unlabeled pipe between treatment chamber 101 and exhaust means 103) at the chamber’s bottom side (see fig. 1), the exhaust pipe having a lengthwise direction in the vertical direction (see fig. 1).
The phrase “to excite the gas into plasma from the gas source to the chamber in a linear direction, wherein the linear direction is substantially perpendicular to the wafer-mounting surface” is interpreted as intended use, because it’s directed to how the device is used without imposing any structural limitation. KODAIRA’s coil 106 is structurally fully capable of performing this recited function(s). For example, plasma generated by coil 106 in chamber 102 would flow horizontally towards substrate 111, which can be vertically mounted, at an incidence angle of zero, i.e., perpendicularly (see fig. 8, para. 0068; see also fig. 1, para. 0033, 0041).
Although KODAIRA does not explicitly teach that the wafer holder (substrate holder 110) is in contact with some surface (e.g., top, bottom, sidewall) of the chamber (treatment chamber 101), one of ordinary skill in the art would still reasonably expect that the wafer holder is in contact with some surface of the chamber. That’s because a person having ordinary skill in the art would understand that the wafer holder is not floating in space against the force of gravity (see fig. 1), but is physically supported by some structure not illustrated in fig. 1.
KODAIRA also does not explicitly teach: 
“a chuck pin configured to fix a wafer, wherein the chuck pin includes a first portion and a second portion, the first portion protrudes from the wafer-mounting surface in a first direction perpendicular to a gravity direction, and the second portion is pivotally connected to the first portion and configured to clamp a top surface of the wafer”;
The wafer holder is “in contact with the sidewall of the chamber”;
“a second exhaust pipe connected to opposite sides of the chamber, wherein the first exhaust pipe is aligned to the second exhaust pipe in a lengthwise direction of the first exhaust pipe and the second exhaust pipe.”
IVANOV teaches a wafer holder 48 disposed in a process chamber 22 (fig. 1 & 4), just like the present application; thus, IVANOV is analogous. IVANOV teaches that process chamber 22 can be used for a variety of processes, including etching (para. 0069, 0085, 0098, 0119), cleaning (id.), and plasma processing (para. 0088, 0089, 0091). IVANOV also teaches that: 
wafer holder 48 has a wafer-mounting surface (platen 50, fig. 1 & 4, para. 0078, 0080, 0082-84) and a chuck pin configured to fix a wafer (clamping jaw 58 for securing wafer W, fig. 4, para. 0080-81), wherein the chuck pin (clamping jaw 58) includes a first portion (support member 66, fig. 4, para. 0084) and a second portion (portion 67, fig. 4, para. 0084), 
the first portion protrudes from the wafer-mounting surface (support member 66 protrudes from platen 50, see fig. 4) in a first direction perpendicular to a gravity direction (because substrate holder 48 can be oriented such at its upper surface is parallel with chamber 22’s sidewalls and wafer W is arranged vertically, para. 0095, support member 66 would protrude from platen 50 horizontally, which is perpendicular to a gravity direction), and 
the second portion is pivotally connected to the first portion (portion 67 is pivotally coupled to support member 66, para. 0084, fig. 4) and configured to clamp a top surface of the wafer (for clamping top of substrate W, para. 0084, fig. 4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KODAIRA’s wafer holder to incorporate chuck pin (as taught by IVANOV), with reasonable expectation of holding the wafer. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The chuck pin, as incorporated, would perform the same wafer-holding function as before, thus yielding predictable results.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute KODAIRA’s wafer holder with IVANOV’s wafer holder, with reasonable expectation of holding the wafer. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Both KODAIRA’s wafer holder and IVANOV’s wafer holder perform the same function of holding the wafer; thus, their substitution would yield predictable results.
The combination of KODAIRA and IVANOV does not explicitly teach: 
The wafer holder is “in contact with the sidewall of the chamber”;
“a second exhaust pipe connected to opposite sides of the chamber, wherein the first exhaust pipe is aligned to the second exhaust pipe in a lengthwise direction of the first exhaust pipe and the second exhaust pipe.”
HSIEH teaches a plasma device comprising a chamber (see abstract, claim 1, fig. 1-2, 4), just like the present application; thus HSIEH is analogous. HSIEH teaches a wafer holder (substrate holder 104, fig. 1, para. 0017; stage assembly 202, fig. 2 & 4, para. 0023) disposed in the chamber (in processing chamber 102, fig. 1-2, 4) and in contact with a sidewall of the chamber (see fig. 2 and 4, para. 0023). HSIEH also teaches an exhaust pipe (see fig. 1, para. 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KODAIRA and IVANOV to make the wafer holder in contact with the sidewall of the chamber (see HSIEH), with reasonable expectation of supporting the wafer holder. As explained above, a person of ordinary skill in the art would reasonably expect that the wafer holder is in contact with some surface of the chamber, because it’s understood that the wafer holder is not floating in space against the force of gravity. Indeed, it’s well known in the art that the wafer holder can be in contact with a sidewall of the chamber (see HSIEH). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The wafer holder, in contact with the chamber’s sidewall, would perform the same wafer-holding function as before, thus yielding predictable results.
Additionally, it would’ve been obvious to further modify the combination of KODAIRA and IVANOV to incorporate a second exhaust pipe connected to the chamber at the chamber’s top side (see HSIEH), with reasonable expectation of exhausting the chamber, for several reasons. First, duplication of parts is considered obvious, MPEP § 2144.04.VI.B., and KODAIRA already teaches an exhaust pipe. Here, a second exhaust pipe as incorporated would perform the same function as before (e.g., exhaust a chamber), thus yielding predictable results. Second, it’s well known in the art to connect an exhaust pipe to the chamber at the chamber’s top See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A second exhaust pipe connected to the chamber’s top side, as incorporated, would perform the same function as before (e.g., exhaust a chamber), thus yielding predictable results.
In the resulting combination of KODAIRA, IVANOV, and HSIEH, the second exhaust pipe would be connected to the chamber’s top side, which is opposite of the first exhaust pipe connected to the chamber’s bottom side. This means the two exhaust pipes are aligned in the vertical direction, which is also the lengthwise direction of each exhaust pipe (explained above).
Regarding claim 13, the combination of KODAIRA, IVANOV and HSIEH teaches the device of claim 6. As explained above, it would’ve been obvious to substitute KODAIRA’s wafer holder with IVANOV’s wafer holder. IVANOV teaches that the wafer holder comprises a heater (substrate holder 48 may include a heater, para. 0106).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KODAIRA, IVANOV and HSIEH (as applied to claim 6), in further view of YEOM (US PGPUB 20190035610).
Regarding claim 10, the combination of KODAIRA, IVANOV and HSIEH teaches the device of claim 6.
The combination does not explicitly teach: an exhaust pipe connected to a first end and a second end of the vacuum sealing device.
YEOM teaches a plasma apparatus, just like the present application; thus YEOM is analogous. YEOM teaches the plasma apparatus (apparatus 100, 101, 102, 103) comprises a 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KODAIRA, IVANOV and HSIEH to incorporate an exhaust pipe connected to a first end and a second end of the vacuum sealing device (as taught by YEOM), with reasonable expectation of exhausting the vacuum sealing device. Because the exhaust pipe (plasma valves 122) helps control the etching process (see para. 0002, 0005, 0058, 0073, 0075), one of ordinary skill in the art would’ve been motivated to incorporate such an exhaust pipe. Moreover, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 11, the combination of KODAIRA, IVANOV, HSIEH and YEOM teaches the device of claim 10. As explained above, the combination teaches an exhaust pipe connected to a first end and a second end of the vacuum sealing device. A person having ordinary skill in the art would understand that, in the resulting combination, the exhaust pipe is Y-shaped. Moreover, the limitation “the exhaust pipe is Y-shaped” can be interpreted as design choice that does not patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04.1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KODAIRA, IVANOV, HSIEH and YEOM (as applied to claim 10), in further view of FAIRBAIRN (US PGPUB 20040069225).
Regarding claim 12, the combination of KODAIRA, IVANOV, HSIEH and YEOM teaches the device of claim 10.
The combination does not explicitly teach the exhaust pipe is made of a ceramic material. But it’s well known in the art to use ceramic material to protect surfaces in a plasma apparatus (see FAIRBAIRN at para. 0092, ceramic in substrate processing chamber; para. 0096, ceramic surrounding gas feed tubes; para. 0108, ceramic pin support; para. 0126, ceramic in plasma-generation chamber). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination such that the exhaust pipe is made of a ceramic material, with reasonable expectation of protecting surfaces. Because of ceramic material’s protective properties in a plasma environment, a person having ordinary skill in the art would’ve been motivated to use a ceramic material for the exhaust pipe. Moreover, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KODAIRA, IVANOV and HSIEH (as applied to claim 6), in further view of REINHARDT (Karen Reinhardt & Werner Kern, § 6.4.3.3 Inductively Coupled Plasma Sources, Handbook of Silicon Wafer Cleaning Tech. (2d ed., William Andrew 2008)).
Regarding claim 14, the combination of KODAIRA, IVANOV and HSIEH teaches the device of claim 6. KODAIRA teaches that the plasma generation chamber 102 (“vacuum sealing device”) is made of, for example, quartz (para. 0032).
The combination does not explicitly teach that the vacuum sealing device is made of a ceramic material. But it’s well known in the art that a conventional plasma chamber/tube (corresponding to “vacuum sealing device”) can be made of ceramic material, which can help protect the chamber/tube from the plasma (see REINHARDT at 403, conventional material for the plasma chamber/tube includes quartz and ceramic). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination such that the vacuum sealing device is made of a ceramic material, with reasonable expectation of protecting the plasma chamber/tube. Because the ceramic material of the plasma chamber/tube has protective properties (see REINHARDT at 403), a person having ordinary skill in the art would’ve been motivated to incorporate such ceramic material. Moreover, all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Regarding claim 15
Alternatively, if the plasma chamber having a round shape is not clearly envisaged within the teachings of KODAIRA, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the plasma chamber has a round shape, with reasonable expectation of success. It’s well known in the art that a conventional plasma chamber has a round shape (see REINHARDT at fig. 6.4-23, 6.4-25, 6.4-27, showing a plasma tube or dome, which has a circular or round cross-section). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714